Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2019

                                      No. 04-19-00636-CV

                                   THE STATE OF TEXAS,
                                         Appellant

                                                 v.

    Luis Alberto GONZALEZ; Forty Five Thousand and Eight Hundred Ten and 10/100ths
                             (45,810.10) Dollars in US,
                                      Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVJ000512D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
    On December 4, 2019, the State filed an “Unopposed Motion to Supplement the Clerk’s
Record,” stating the clerk’s record is incomplete because the following exhibits to its “Plaintiff’s
First Amended Response to Respondent’s Traditional Motion for Summary Judgment” are
missing:

   •   Exhibit E - Affidavit of Lt. Andy Vera and Bond Documents from Webb County Jail
   •   Exhibit K – Transcript of Motion to Strike hearing (8/26/2019)
   •   Exhibit L – Transcript of Motion for New Trial hearing from Cause No. 2018CV
       J001515D2
   •   Exhibit M – Respondent’s Response to Plaintiff’s Motion for New Trial and
       Respondent’s Motion for Sanctions against Plaintiff
   •   Exhibit N – Affidavit of Michael Wu and CLEAR search results
   •   Exhibit P – Texas Center for Ethics Opinion 575
   •   Exhibit Q - Appellee’s Brief from Villarreal Case
   •   Exhibit R – Letter from Martinez to DA’s Office
   •   Exhibit S – Email from Martinez to DA’s Office
   •   Exhibit T – Interview with Respondent and Martinez
   •   Exhibit U – Affidavit of Inv. Carlos Longoria
        A review of the clerk’s record confirms these items are missing. Accordingly, we
GRANT the State’s motion and ORDER the Webb County district clerk to file a supplemental
clerk’s record in this court by December 27, 2019 with a copy of the above listed items.
Because the appellate record is incomplete, no deadline currently exists for the State to file its
brief. See TEX. R. APP. P. 38.6(a).



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court